Citation Nr: 0926305
Decision Date: 07/14/09	Archive Date: 09/03/09

Citation Nr: 0926305	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-04 602	)	DATE JUL 14 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1967 to October 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


VACATUR

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. § 20.904 (2008).

On June 23, 2009, the Board issued a decision denying an 
initial compensable evaluation for PTSD.

Although it was unknown to the Board, on June 10, 2009, VA 
had received additional treatment records from the Veteran.  
Unfortunately these items were not associated with the 
Veteran's claims file until after the June 2009 decision was 
issued.  In order to assure due process, the Board has 
decided to vacate its June 23, 2009, decision.  The issue set 
forth above will be addressed de novo below.


ORDER

The Board's decision of June 23, 2009, is hereby vacated.


REMAND

The additional evidence submitted by the Veteran on June 10, 
2009, which is not duplicative consists of June 2009 
treatment notes and an opinion from W.B.R., M.D., a private 
psychiatrist, and a May 2009 letter from P.R., Ph.D., a VA 
psychologist, which are pertinent to his claim.  Applicable 
VA regulations require that pertinent evidence submitted by 
the appellant must be referred to the agency of original 
jurisdiction (the RO) for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2008).  The Veteran indicated on a 
Medical Opinion Response Form submitted in June 2009 that he 
would like his case to be remanded to the RO for review of 
the additional evidence.  Therefore, the Board has no option 
but to accede to the Veteran's request.  The Veteran also 
submitted a list of treating psychiatrists, psychologists, 
and physicians who have diagnosed him with PTSD.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should request that the Veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain any 
additional evidence, not already of record, 
which pertains to the claim for service 
connection PTSD.  The RO should also invite 
the Veteran to submit all pertinent evidence 
in his possession, and explain the types of 
evidence that is his ultimate responsibility 
to submit.

2.	Thereafter, the RO should readjudicate the 
Veteran's claim for service connection for 
PTSD.  If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case.  The case should then 
be returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

Citation Nr: 0923519	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-04 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the Veteran has a current diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 4.125(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. 

§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide  38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).




In May 2002 VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the October 2002 rating 
decision, December 2003 SOC, May 2005 SSOC, March 2006 SSOC, 
November 2006 SSOC, March 2007 SSOC, May 2007 SSOC, June 2007 
SSOC, November 2007 SSOC, December 2007 SSOC, and April 2008 
SSOC explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the appellant has not demonstrated any prejudicial 
or harmful error in VCAA notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App 
128 (1997).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events 

that involved actual or threatened death or serious injury, 
or a threat to the physical integrity of himself or others, 
and (2) the person's response involved intense fear, 
helplessness, or horror.

With respect to the second element for a diagnosis of PTSD, 
if the evidence shows that the veteran did not serve in 
combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where, as here, the overall evidence of record fails 
to support a diagnosis of the claimed condition at any time 
during the claim, that holding is inapplicable.

The Veteran's personnel records show that he served in 
Vietnam.  His service treatment records (STRs) do not show 
any complaints of, or treatment for, any psychiatric 
disorders.  At his October 1969 discharge examination he was 
found to be normal from a psychiatric standpoint.

At an October 2002 VA evaluation, the Veteran reported that 
he could not sleep, and when he did sleep it was with his 
eyes open like in Vietnam.  He said that while in Vietnam he 
tried to pull a man out of the bush and an arm came off, and 
that he saw a man's head explode when he was hit by sniper 
fire.  In addition, the Veteran ran over a "civilian 
terrorist" while driving a vehicle after signaling several 
times that he was going to turn.  His symptoms of PTSD were 
described as being the 
re-experiencing of events, numbing/avoidance, loss of 
interest in activities, emotional detachment, a sense of a 
foreshortened future, difficulty recalling information, and 
hyperarousal.  The Veteran reported feeling depressed for the 
past year, but not nearly every day.  His diagnosis was PTSD 
and major depressive disorder.  The treatment records show 
that the Veteran began individual and group therapy for PTSD 
in 2003.

K.B., Ph.D., a VA staff psychologist, wrote in March 2003 
that the Veteran had been diagnosed with PTSD in October 
2002.  His symptoms of PTSD included intrusive and 
distressing military-related memories, irritability, sleep 
disturbance, emotional numbing, and hyperarousal.  Dr. B 
continued that the Veteran's treatment included group 
psychotherapy, case management services, and pharmacotherapy.

The Veteran had a VA examination with M.S.R., Ph.D., in 
September 2006, and Dr. R reviewed his claims file.  Dr. R 
noted that at September 2002 VA treatment the Veteran was 
diagnosed with substance abuse in remission and a probable 
personality disorder, but not PTSD.  The Veteran reported 
that he had evacuated from the hurricane in New Orleans, and 
was not currently receiving any treatment.  Upon clinical 
evaluation, he reported insomnia, anxiety, and hyperactivity.  
He said that he does not like to be alone and that he tends 
to be irritated in interpersonal relationships.  However, Dr. 
MSR did not feel that the Veteran gave specific, serious 
functional impairments in occupational and social adjustment.  
He was not restricted in his activities of daily living, and 
Dr. MSR felt that his thought process was logical, coherent, 
and relevant.  Overall, Dr. MSR did not feel that the Veteran 
endorsed any serious symptoms of emotional distress and that 
he did not meet the criteria of DSM-IV for a diagnosis of 
PTSD.  The Veteran was diagnosed with polysubstance 
dependency and personality disorder, not otherwise specified, 
with antisocial features.

W.B.R., M.D., evaluated the Veteran in December 2006 and 
opined that he has combat related PTSD manifested by 
recurrent and intrusive distressing recollections of combat 
events, recurrent distressing dreams of the events, acting or 
feeling as if the events were recurring, intense 
psychological distress at exposure to internal and external 
cues, physiological reactivity on exposure to internal and 
external cues, persistent avoidance of stimuli associated 
with combat experience, and persistent symptoms of increased 
arousal.  Dr. WBR found that the Veteran's mood was anxious, 
his affect restricted, his attention and concentration 
impaired but functional, his remote memory good, and his 
immediate recall impaired but functional.

In a March 2007 VA examination report addendum, Dr. MSR wrote 
that he had been asked to reconcile his September 2006 VA 
examination and Dr. WBR's December 2006 diagnosis.  Dr. MSR 
noted that his examination was thorough, employed object-
norm-based psychological testing, and that he did not prompt 
or hint to the Veteran.  He also noted that, although Dr. WBR 
wrote that his examination of the Veteran was 90 minutes in 
length, his report of his findings was only three pages, 
while the September 2006 VA examination report was six pages.  
In addition, Dr. MSR wrote that the Veteran's statement that 
the VA examination was 10 minutes long is untrue; the doctor 
added and that Dr. WBR had failed to mention the Veteran's 
polysubstance abuse.

Dr. WBR wrote in April 2007 that he had reviewed the 
Veteran's VA treatment records, and that at least four "high 
level mental health specialists" with a Psy.D. or Ph.D. had 
noted a full range of PTSD symptoms.  In addition, Dr. WBR 
wrote that the treating clinicians had diagnosed the Veteran 
with PTSD.  Dr. WBR felt that the treatment records supported 
the diagnosis of PTSD.

At November 2007 VA treatment the Veteran was diagnosed with 
PTSD, chronic, and it was noted that he had depressive and 
anxiety symptoms.  He complained of nightmares, saying they 
were becoming worse.  Predisposing factors were noted to 
include combat, and precipitating factors included personal 
losses from being a Hurricane Katrina evacuee, as well as 
combat.

The Veteran testified at a hearing at the RO.  He described 
nightmares relating to his experiences in Vietnam and seeing 
shadows while awake.  When asked again about his symptoms, 
the Veteran said that Dr. WBR said that they are flashbacks 
and nightmares.  The Veteran also testified that during 
thunderstorms he stands at the top of the stairs looking down 
as though he were on guard duty in Vietnam.  He said that he 
is unable to watch news relating to the wars in Iraq and 
Afghanistan and that he cannot watch movies about Vietnam 
because of the memories that they bring back.

In April 2009 a Veterans Health Administration psychiatrist, 
C.W., M.D., reviewed the Veteran's records at the request of 
the Board.  Dr. W did not feel that there was adequate 
evidence that the Veteran currently meets or had ever met the 
DSM-IV criteria for PTSD.  She further opined that the 
clinicians who had diagnosed him with PTSD did not adequately 
address his co-morbid conditions, which manifest overlapping 
symptoms with PTSD and could better explain his psychological 
condition.  Dr. W agreed with the comments from the September 
2006 VA examination report about the Veteran's symptoms being 
vague, and she felt that this was shown at the April 2008 
hearing.  She did not feel that Dr. WBR's August 2007 report 
provided a sufficient level of detail to be convincing, 
particularly when weighed against the clinical evidence of 
record.

The medical evidence of record contains conflicting opinions 
regarding whether the Veteran has a valid diagnosis of PTSD.  
Where the record contains both positive and negative 
evidence, including addressing whether the veteran's claimed 
condition is related to military service, it is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans, supra; see also Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The notes from the October 2002 VA evaluation at which the 
Veteran was diagnosed with PTSD, from his VA treatment, and 
from Dr. B's letter do not indicate that the PTSD diagnosis 
was made in accordance with the DSM-IV.  While Dr. WBR 
diagnosed the Veteran with PTSD, his December 2006 
examination report contains a list of symptoms which the 
Veteran was said to have without giving any specific examples 
of how these symptoms were manifested by the Veteran, or any 
indication of what the Veteran actually said about them.  
Dr. WBR's August 2007 letter reiterated his diagnosis, but 
again did not provide any specific examples of the Veteran's 
symptoms.  In contrast, the September 2006 VA examination 
report specifically discusses the DSM-IV criteria and how the 
Veteran described his symptoms.  Furthermore, upon review of 
the record in April 2009, Dr. W opined that there is not 
adequate evidence showing that the Veteran has ever met the 
criteria for PTSD as defined by the DSM-IV.  Since the Board 
finds that a preponderance of the medical evidence of record 
is against a finding that the Veteran has been diagnosed with 
PTSD in accordance with the criteria in the diagnostic 
manual, he does not have a current medical diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a), and cannot be found 
to have service-connected PTSD.  See 38 C.F.R. § 3.304(f); 
Cohen, supra.

We recognize the sincerity of the arguments advanced by the 
Veteran that he has PTSD that is service connected.  However, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent

and credible evidence of etiology").  However, PTSD requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  

Because the evidence preponderates against the claim of 
service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for PTSD is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


